Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered January 16, 1974, adjudicating her a youthful offender, after a jury verdict convicting her of attempted robbery in the third degree and assault in the second degree, and imposing sentence. Judgment reversed, on the law, and new trial ordered. A request for a jury charge as to a lesser included offense must be granted if there is any reasonable view of the evidence which would support a finding that the defendant committed the lesser offense but not the greater (CPL 300.50, subd 1; People v Asan, 22 NY2d 526, 529-530; People v Smith, 47 AD2d 909). Under the circumstances disclosed by the record in the instant case, and upon a reasonable interpretation of the evidence, the defendant could have been found guilty of assault in the third degree. The trial court’s refusal to charge the lesser crime was thus error requiring reversal and a new trial. Hopkins, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.